Citation Nr: 0940772	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-33 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a disability of the 
spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to December 1974.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Philadelphia, Pennsylvania RO that, in 
pertinent part, denied service connection for a disability of 
the spine, and from a January 2005 rating decision of the 
Cleveland, Ohio RO that continued the denial.  In January 
2006, a hearing was held before a Decision Review Officer 
(DRO) at the Cleveland RO.  In December 2007, a Travel Board 
hearing was held before the undersigned.  Transcripts of 
these hearings are associated with the Veteran's claims file.  
In March 2008, the case was remanded for additional 
development.  


FINDINGS OF FACT

1. It is not shown that the Veteran has a thoracic and/or 
lumbar spine disability.  

2. A cervical spine disability was not manifested during the 
Veteran's service; cervical spine arthritis was not 
manifested in her first postservice year; and her current 
cervical spine disability is not shown to be related to her 
service, or to any event therein.  


CONCLUSION OF LAW

Service connection for a disability of the spine is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of her claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  April 2004, August 2004, and April 2008 letters 
explained the evidence necessary to substantiate her claim, 
the evidence VA was responsible for providing, and the 
evidence she was responsible for providing.  A March 2006 
letter also informed the appellant of disability rating and 
effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record and she has not 
alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with her claims file, and pertinent, available postservice 
treatment records have been secured.  In a February 2008 
letter, the Veteran identified various sources of treatment 
for her disability of the spine from 1976 to 1987.  In April 
2008, pursuant to the Board's March 2008 remand instructions, 
the RO attempted to assist the Veteran in developing for 
these records by requesting that she provide the necessary 
releases for VA to secure such records.  The RO also 
requested that the she provide an "Authorization for Release 
of Information," for Dr. R.L.S.'s treatment records so that 
his complete records could be secured for the record.  She 
did not respond to this request.  The duty to assist is not a 
one-way street; VA is unable to obtain these medical records 
without the Veteran's cooperation.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The RO arranged for a VA 
examination in May 2009.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The Veteran's STRs show that on April 1974 service entrance 
physical examination, a clinical evaluation of her spine and 
other musculoskeletal system was normal.  Her April 1974 
report of medical history was also silent for any complaints 
related to the back; it did note that in February 1974 she 
had been hospitalized for 3 days due to a severe case of the 
flu.

On September 11, 1974, the Veteran complained of bilateral 
lumbar back pain.  It was noted that she had had a urinary 
tract infection (UTI) problem for 3 months.  She did not have 
a fever or dysuria.  UTI under treatment was diagnosed.  On 
September 20, 1974, the Veteran was examined by the Internal 
Medicine Clinic at the Chanute Air Force Base hospital.  It 
was noted that she had been well until about January and 
February 1974 when she developed strep throat and pneumonia.  
In June 1974, she developed left flank cramping pain.  This 
persisted until July 1974 when she was given a diagnosis of 
"pulled muscle," which was then amended to UTI and treated 
with ampicillin.  After one week of such treatment, the left 
flank pain continued.  On examination, the pain was worsened 
by exercise and exertion; there was no frequency, burning, 
dysuria, nocturia, or polydipsia.  It was noted that an 
intravenous pyelogram (IVP) in July 1974 had been negative, 
and that the most recent culture studies (one week prior) had 
grown staphylococcus.  The impression was that the Veteran 
had a recurrent UTI.  On September 27, 1974 the Veteran 
underwent an IVP.  It was a normal intravenous urogram with 
no X-ray evidence of pyelonephritis or cortical loss of 
either kidney.  
On September 30, 1974, the Veteran was hospitalized for 9 
days after she continued to complain of left flank pain 
worsened with activity; the impression was chronic 
pyelonephritis.  On October 9, 2004, the day of her discharge 
from the hospital, the following were diagnosed: recurrent 
pyelonephritis; immature personality, emotionally unstable 
personality; status post gonococcal arthritis; and status 
post ovarian cyst.  It was recommended that she be considered 
for discharge from the Air Force on the basis of illness 
existing prior to service, as her left kidney infection was 
evident prior to service but not noted during her induction 
history and physical examination.  Also noted in this report 
was that the Veteran's past medical history included a 
whiplash injury at age 15 with injury to the neck and 
occasional tingling in the fingers.

On October 22, 1974, the Veteran underwent a Medical Board 
examination.  It was noted that in January 1974, she had 
experienced a severe febrile illness characterized by 
abdominal pain, high fever, and diarrhea.  This was felt to 
be a pelvic infection, although it could have been an episode 
of pyelonephritis.  She was well until June 1974 when she 
developed left flank pain and dysuria, which was ultimately 
diagnosed as pyelonephritis.  Clinical evaluations of the 
neurologic system, spine and other musculoskeletal systems, 
and upper and lower extremities were normal.  Recurrent left 
kidney pyelonephritis, immature personality with emotional 
instability, and status post gonococcal arthritis and 
gonococcal pelvic inflammatory disease were diagnosed.  On 
October 30, 1974, the Medical Board found that the Veteran's 
recurrent left kidney pyelonephritis's approximate date of 
origin was January 1974, was not incurred while entitled to 
basic pay, existed prior to service, and was not permanently 
aggravated by service.

VA outpatient treatment records from February1996 to March 
2008 show that a November 1997 X-ray of the cervical spine 
was interpreted as unremarkable.  On May 1999 ultrasound of 
the abdomen (completed due to complaints of upper right quad 
pain), no significant abnormalities were seen.  In May 2000, 
the Veteran complained of pain over the left trapezius and 
left neck; she dated the pain to a motor vehicle accident 
several years prior.  In November 2005, she was given a 
provisional diagnosis of degenerative joint disease of the 
cervical spine and referred to the physical therapy service 
for additional evaluation.  Also in November 2005, the 
physical therapist assessed chronic recurrent left cervical 
and thoracic pain secondary to poor sitting posture, 
resulting in left thoracic/cervical muscular tightness and 
thoracic facet restrictions.  In February 2006, she 
complained of neck and low back pain without any radicular 
symptoms.  It was noted that she had received physical 
therapy and was scheduled for a cervical spine MRI.  On April 
2006 MRI of the cervical and thoracic spine, small posterior 
disc bulges were seen at C3-C4, C6-C7, and T6-T7 with no cord 
impingement or significant spinal canal stenosis.  

An April 2003 private treatment record from Dr. R.L.S. shows 
that the Veteran presented for documentation of a work-
related injury.  She reported chronic cervical neck pain, 
without any numbness, tingling, or weakness, dating back at 
least 20 years.  Her current complaint was feeling a 
"pinching entrapment [of] muscle group" when sitting at her 
desk for lengthy periods of time.  She reported that she 
worked at the VA Hospital and experienced intermittent low 
back pain without numbness, tingling, weakness, or pain 
radiation.  After a physical examination, myofascial pain in 
the cervical region was assessed.  

In a June 2004 letter, Dr. R.L.S. stated:

[The Veteran] has been a patient of mine for 
several years.  She has had cervical and lumbar 
arthritis since the early 1970's, when it was first 
documented during active duty with the Air Force.  
In the past it had been controlled with exercise, 
weight loss, cervical pillow and PRN anti-
inflammatories.  Since 2002 when starting a new 
position in Primary Care at the Brecksville VA, she 
has noted cervical pain to have worsened.  Due to 
her computer use, she notes increased cervical pain 
and discomfort.

She has had X-rays which reveal cervical 
osteoarthritis.  Her tentative diagnosis is 
degenerative joint disease, with myofascial pain, 
exacerbated by chronic strain of the cervical 
region, secondary to computer use during much of 
the day in her current work station.  

At this point, she does have chronic cervical and 
lumbar pain, which is worsened by extended hours 
and sedentary computer use . . . .

On May 2009 VA examination, X-rays of the cervical, thoracic, 
and lumbar spine were negative.  A cervical spine MRI showed 
intervertebral osteochondrosis from C3-4 to C6-7.  MRIs of 
the lumbar and thoracic spine were normal.  Degenerative disk 
and joint disease of the cervical spine was diagnosed; the 
thoraco-lumbar spine was normal.  The examiner noted that 
there was no documentation in the Veteran's STRs that she had 
a back injury or back problem in service; back pain 
complaints in service were related to her recurrent UTIs.  He 
also noted that STRs indicated that she had a whiplash injury 
at age 15, and speculated that this could have led to the 
current degenerative changes in her cervical spine.  

In support of her claim, the Veteran has also submitted lay 
statements from her mother and husband to the effect that she 
has had chronic back pain since the 1970s when she was 
discharged from the Air Force; that she has, over the years, 
sought treatment from many chiropractors, medical doctors, 
physical therapists, and massage therapists; and that she has 
never had any kidney problems/renal disease.  

At the December 2007 Travel Board hearing, the Veteran 
testified that immediately after her separation from service, 
her "ex-husband felt a mass and spasm along [her] spine and 
[she] went for treatment at Gloucestor Hospital and many, 
many doctors since then."  She then stated that although she 
could not recall a specific injury, it was determined that 
she had arthritis and muscle spasms of the low back rather 
than a kidney infection.  The Veteran subsequently clarified 
that while she is a nurse practitioner, her ex-husband was 
not a healthcare professional, but a hotel owner who was 
"into religion and different things" and liked to self-
diagnose.  The Veteran also indicated at the hearing that her 
treatment records from Gloucestor Hospital were unavailable 
as they had been destroyed.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases (including arthritis), service 
connection may be established on a presumptive basis if they 
are manifested to a compensable degree in a specified period 
of time postservice (one year for arthritis). 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

While the record reflects that the Veteran has complained of 
thoracic and lumbar spine pain, a chronic disability of 
either of these spine segments is not shown.  See May 2009 VA 
examination report.  Pain alone, without a diagnosed or 
underlying malady or condition, is not a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  
Because the record does not include any competent (medical) 
evidence that the Veteran has a thoraco-lumbar spine 
disability, there is no valid claim of service connection for 
such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The record does, however, show that the Veteran has a 
cervical spine disability, to include arthritis.  See May 
2009 VA examination report.  In order for her to establish 
service connection for this disability, there must be 
competent evidence that it is related to disease or injury in 
service.  There is no evidence that a cervical spine 
disability was manifest in service or in the first 
postservice year; consequently, service connection for a 
cervical spine disability on the basis that such became 
manifest in service, and persisted, or on a presumptive basis 
(for arthritis in the cervical spine as a chronic disease 
under 38 U.S.C.A. § 1112) is not warranted.  

The record includes both medical evidence that tends to 
support the Veteran's claim of service connection for a 
disability of the spine and medical evidence that is against 
such claim.  When evaluating this evidence, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim 
consists of the June 2004 letter from Dr. R.L.S. who states 
that the Veteran has had cervical and lumbar arthritis since 
the early 1970s when it was first documented during service.  
This statement was based solely on history provided by the 
Veteran, and not on an independent review of her entire 
medical record; in this regard it is noteworthy that there is 
no documentation of cervical arthritis in service.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding 
that a physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion).  
While the Veteran may be competent to testify as to symptoms 
she experiences, such as back pain, her recollection of 
remote events in service cannot overcome the contemporaneous 
clinical findings recorded in her STRs.  Contemporaneous 
recorded medical data by their very nature have greater 
probative value than recollections of remote events (here, 
some 30 years prior).  Her STRs show that she complained of 
left flank pain; this was determined to be a symptom of her 
recurrent UTIs/left kidney pyelonephritis, for which she was 
separated from service.  Furthermore, a recent MRI (in 
conjunction with a May 2009 VA examination) did not find 
arthritis of the lumbar spine.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the May 2009 VA examiner's finding 
that there was no documentation in the Veteran's STRs of a 
back injury/problem in service as it is based on a more 
accurate and complete factual background of the Veteran's 
service medical history and postservice clinical data.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding 
that "a mere conclusion by a medical [provider] is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign to the [medical provider's] 
opinion").  

The Board notes that the Veteran has alleged that she has had 
continuous back problems since service and received treatment 
for such, and that a demonstration of continuity of 
symptomatology is an alternative method of establishing a 
relationship between a current disability and a veteran's 
service (see Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997)); however, she has not submitted any competent 
(medical) evidence of continuity of symptoms attributable to 
an orthopedic disability of the spine.  Statements from her 
mother and husband, relating that the Veteran has had 
continuous back problems since service are not competent 
evidence in this matter, as they are laypersons, and lack the 
training to opine regarding medical diagnosis and causation; 
while laypersons are competent to note (and provide credible 
evidence) that another person has had longstanding complaints 
of pain, they are not competent to attribute the complaints 
to a specific disability, or to offer a medical diagnosis, as 
these are questions medical in nature and are not capable of 
resolution by lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).

As the May 2009 VA examiner's findings have more probative 
value than the June 2004 statement of Dr. R.L.S. because they 
are based on a more accurate factual premise, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim.  Accordingly, the benefit of the doubt 
doctrine does not apply; the claim must be denied.


ORDER

Service connection for a disability of the spine is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


